
	
		I
		112th CONGRESS
		1st Session
		H. R. 3530
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Perlmutter (for
			 himself and Mr. Schweikert) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the exercise of clean-up call options under
		  securities issued by the Federal National Mortgage Association or the Federal
		  Home Loan Mortgage Corporation and to prohibit any new mortgage-backed
		  securities issued by such enterprises to contain provisions for a clean-up call
		  option.
	
	
		1.Short titleThis Act may be cited as the
			 Freddie Mac Debt Reduction Act of
			 2011.
		2.Exercise of
			 clean-up call optionsSubtitle
			 B of title XIII of the Housing and Community Development Act of 1992 (12 U.S.C.
			 4611 et seq.) is amended by adding at the end the following new section:
			
				1369F.Exercise of
				clean-up call options
					(a)RequirementIn complying with any restriction under
				law, regulation, order, or agreement with the Director or the Secretary of the
				Treasury on the mortgage assets issued by the Federal Home Loan Mortgage
				Corporation, such Corporation or, during the term of any conservatorship or
				receivership of such enterprise pursuant to section 1367, the Director, shall
				in the case of any mortgage-backed security with a clean-up call option (as
				such term is defined in subsection (c) of this section) that is issued by such
				Corporation, exercise any option under which the residual holder is willing to
				share not less than 50 percent of any excess proceeds resulting from exercise
				of such option or right with the Agency as conservator or receiver of such
				Corporation, which thereby reduces the liability of the taxpayers of the United
				States.
					(b)Prohibition
				regarding issuance of new securitiesThe Director shall prohibit the Federal
				Home Loan Mortgage Corporation and the Federal National Mortgage Association
				from issuing, after the date of the enactment of this section, any
				mortgage-backed security with a clean-up call option.
					(c)Use of proceeds
				To reduce deficitThe
				Director shall ensure that any excess proceeds received as result of the
				exercise of any clean-up call option shall be used only to reduce the budget
				deficit of the Federal Government.
					(d)Definitions
						(1)Mortgage
				assetsThe term
				mortgage assets means, with respect to the Federal Home Loan
				Mortgage Corporation, assets of such Corporation consisting of mortgages,
				mortgage loans, mortgage-related securities, participation certificates,
				mortgage-backed commercial paper, obligations of real estate mortgage
				investment conduits and similar assets, in each case to the extent such assets
				would appear on the balance sheet of such Corporation in accordance with
				generally accepted accounting principles in effect in the United States as of
				September 7, 2008 (as set forth in the opinions and pronouncements of the
				Accounting Principles Board and the American Institute of Certified Public
				Accountants and statements and pronouncements of the Financial Accounting
				Standards Board from time to time; and without giving any effect to any change
				that may be made after September 7, 2008, in respect of Statement of Financial
				Accounting Standards No. 140 or any similar accounting standard).
						(2)Mortgage-backed
				security with a clean-up call optionThe term mortgage-backed security
				with a clean-up call option means any mortgage-backed security under
				which there is an option or right to redeem all remaining classes of such
				security at such time when the amount of the aggregate remaining principal
				would be less than the amount of the optional redemption or clean-up call
				percentage, as defined in the applicable circular offering or offering circular
				supplement.
						(3)Excess
				proceedsThe term
				excess proceeds means, with respect to exercise of any clean-up
				call option, the excess of the net proceeds from the sale of the collateral
				underlying the mortgage-backed security with such option, and the redemption
				price as defined in the applicable offering circular or offering circular
				supplement.
						.
		
